Citation Nr: 1519924	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-00 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a seizure disorder.

2.  Entitlement to service connection for a skin disorder claimed as growths/cysts on the extremities and back, to include as due to chemical exposure.

3.  Entitlement to service connection for a bilateral hip disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1975 until February 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the calms indicate above.  The Veteran appealed the denials, and these matters are now before the Board.
 

FINDINGS OF FACT

1.  In a February 2005 decision, the RO denied service connection for a seizure disorder.  The Veteran did not file an appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the February 2005 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding an in-service onset or etiological link to service.  The newly received evidence is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a skin disorder, to include one manifest by growths/cysts on the extremities and back.

4.  A bilateral hip disorder, to include arthritis of the hips, did not manifest to a compensable degree during, or within one year of separation from, service, and is not otherwise related to service.



CONCLUSIONS OF LAW

1.  The February 2005 decision denying service connection for a seizure disorder became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
      
2.  Evidence received since the February 2005 decision is not new and material to reopen a claim of service connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1101, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

4.  A bilateral hip disorder was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran is seeking to reopen a previously denied claim of service connection for a seizure disorder.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran first sought service connection for seizures in March 1992.  The claim has been denied multiple times since then, including most recently in an unappealed February 2005 decision.  As the Veteran did not appeal from the decision, the February 2005 denial of service connection became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103 (2014).

Prior denials of service connection for seizures have been based on a lack of evidence showing in-service onset, symptoms within one year of separation, and a lack of evidence showing a connection between the post-service onset of symptoms, and service.  Since the time of the last final denial in February 2005, VA has received several statements from the Veteran averring to in-service seizures, reporting that he had his fist seizure following an accident in which a tank cannon swung around and struck him in the head.  The Veteran had previously reported this incident, and there continues to be no evidence of such an event - or a period of unconsciousness - in the record, other than the Veteran's lay statements.

Added to the record was a statement from the Veteran's parents in which they reported that "[t]o [their] knowledge [their] son never had a seizure prior to him entering the Army and since that time he has had them frequently."  Unfortunately, even a highly sympathetic reading of this statement does not tend to suggest an in-service onset of seizures.  Rather, it merely confirms that prior to service he had no such symptoms, that he was of sound condition at entrance into service, and that symptoms were present sometime after service.

The primary bulk of additional evidence associated with the record since the February 2005 RO denial, includes post-service treatment records which confirm a history of seizures beginning in March 1983.  This onset is recorded in multiple treatment records from various facilities.  The Board is aware of a January 2000 neurology report in which the Veteran endorsed a "long-standing history of a chronic seizure disorder, dating back to the late 1970s."  However, this report does not actually indicate that such symptoms begin during service; only that symptoms begin in the latter half of the 1970s.

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  Even when credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, none of the newly added evidence tends to relate to previously unestablished facts relevant to substantiating the Veteran's claim of service connection for a seizure disorder.  Rather, the evidence is essentially duplicative of evidence previously before VA, and thus does not amount to new and material evidence to reopen his claim.

Based on the foregoing, the Board finds that new and material evidence has not been added to reopen a claim of service connection for a seizure disorder.  The preponderance of the evidence is against the claim to reopen, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Bilateral Hip Disorder

The Veteran contends that a current bilateral hip disorder was incurred in service, and in March 2013, he specifically contended that hip pain began during service.  Service treatment records reflect no complaints or treatment referable to the hips, and on report of medical history at separation, the Veteran affirmatively denied swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and lameness.  On physical examination in January 1977, one month prior to separation, the Veteran's spine and lower extremities were normal.

Following separation from service, radiographic imaging of the abdomen in March 1997 showed degenerative changes involving both hip joints.  Following a motor vehicle accident in May 1999, the Veteran told a physical therapist that he was experiencing cervical, low back, and right shoulder pain, but made no mention of his hips.  In September 2003 the Veteran reported low back pain, radiating to the hip and buttocks, but on the right side only.

Imaging in August 2011 showed osteoarthritis of the left hip, and in November 2011 the Veteran reported bilateral hip pain with "[n]o known injury."  The Veteran had been having "pain for at least a year involving the left hip, possibly longer."  Examination, including x-rays imaging, confirmed "fairly advanced osteoarthritis of [the] bilateral hips."  In December 2011, a total left hip replacement was performed.

The Veteran is competent to report on symptoms which are capable of lay observation, such as joint pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, his endorsements of hip pain are competent, including his March 2013 statement that hip pain "started while in [the] military."  However, weighing against any suggestion that pain began during service and was continuous since that time, is a conspicuous lack of complaints referable to the hips until twenty years after separation.  

Specifically, the record is replete with complaints and treatment of the thoracolumbar spine.  Within these records - which span nearly two decades - the Veteran only rarely mentions hip symptoms, and at no time did he endorse in-service onset.  For example in January 1997, the Veteran reported feeling a "pop" in his low back when reaching over to help his wife as she fell down some steps.  At that time he gave what appears to be a fairly medical complete history in which he stated that he had had three back injuries prior to a December 1996 motor vehicle accident.  The Veteran informed the treating physician that he had previously been "evaluated and treated by [a physician] for pulled ligaments around his spine," and reported on his history of epilepsy and seizures.  He did not endorse any history referable to the hips.

Generally, silence in the record is not considered to be negative evidence.  However, to the extent that the Veteran was ostensibly making a full and accurate report to a healthcare professional in pursuit of treatment, rather than any monetary benefit, the Board finds the lack of any reported hip symptoms to be probative that such symptoms were not present.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)).

While the Veteran is competent to report symptoms of hip pain, he is not competent to associate a current hip disorder to service.  Thus, to the extent that the Veteran contends that his current bilateral hip arthritis is related to service, such a contention is of no probative value in establishing service connection.  Rather, the evidence shows that the Veteran had no hip-related injury or symptoms during service, or until many years after separating from service, and there is no competent evidence linking a current hip disorder to service.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Skin Disorder

The Veteran contends that a current disorder, manifest by growths or cysts over his legs, arms, and back, is related to service.  Specifically, in his September 2011 claim, the Veteran suggested the disorder was related to "chemical exposure" during service.  In support of his claim, the Veteran submitted a December 2011 letter from his treating physician which indicates that he had "been seeing [the Veteran] for years for clinical back pain," and that the Veteran "also suffers from exposure to agent orange."

As an initial matter, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2014).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  The Veteran did not enter service until November 1975 - approximately five months after the end of the period defined by 38 C.F.R. § 3.307(a).  Furthermore, the evidence does not otherwise show that the Veteran was exposed to herbicides agents, and thus the presumptive provisions of 38 C.F.R. § 3.307 are not for application.

Nonetheless, where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  With that in mind, the Board finds the single, unsupported statement that the Veteran "suffers from exposure to agent orange" - without relating any particular disorder to such exposure - to be of no probative value in substantiating the Veteran's claim for service connection.

Service treatment records show that in August 1976, the Veteran was seen for a rash under his chin, and it was recommended that he not shave for three days.  In November 1976, he seen with complaints of hives, unsuccessfully treated with Benadryl.  Hives were present on the arms, legs, groin area, and feet.  On report of medical history at separation in January 1977, the Veteran denied any current or past history of skin disease, although he did report a history of "tumor, growth, cyst, cancer," which was in reference to a tumor removal in 1959, prior to entering service.  While noting other issues, the evaluating examiner reported no skin symptoms, other than the tumor which had been removed from the Veteran's chest.  Physical examination reflected that the skin was normal.

In July 1977, five months after separating for service, the Veteran had soft tissue swelling over the left maxilla, which appeared to be within the left maxillary sinus, however there are no follow-up treatment notes of record.  Other than the Veteran's statements made in support of his claim for service connection, there is no evidence that the Veteran has any current disorder of this skin.  As with joint pain, the Veteran's reports of current skin symptoms would be competent and probative to the extent that they relate to symptoms capable of lay observation.  Layno, 6 Vet. App. 465.  Throughout the record, there are essentially no complaints at all from the Veteran regarding any skin disorder other than his December 2011 claim.  The Board finds such silence, especially in the face of otherwise complete and thorough medical treatment records, to be affirmative evidence that the Veteran does not have a current skin disorder.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here the Veteran does not have any current skin disorder, and thus the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in October 2011, prior to the initial adjudication of the claims on appeal.  To the extent that the Veteran is seeking to reopen a previously denied claim, VA is not required to provide specific notice of the information and evidence necessary to substantiate the element or elements that were found insufficient, but is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The Veteran has made written statements, including in October 2012, wherein he suggested that VA "must have misplaced [his] records" regarding in-service treatment of some of the claimed disorders.  Other than his unsupported contention, however, there is no evidence that treatment records are missing from the file, and the Veteran's service treatment records in particular appear to be complete.  VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has been free to notify VA of any specific missing records, however he has made only generalized statements suggesting an evidentiary defect.

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, service treatment records are silent as to any complaints or treatment referable to the hips, and post-service records show that osteoarthritis of the hips did not have its onset until more than 20 years after separation.  With regard to a skin disorder, the evidence shows that the Veteran does not have any current skin disorder, and the only skin symptoms noted in service were a rash below the chin, and hives on the arms, legs, groin, and feet.  On separation examination, the Veteran's hips and skin were normal.  Given the lack of hip-related symptoms during service or until many years after separation from service, and the lack of current symptoms of a skin disorder, the Board finds that VA examination as to the etiology of these disorders is not warranted, even under the low threshold of McLendon. 

On the claims to reopen, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. §3.159(c)(4)(iii).  As new and material evidence has not been presented to reopen the claim of service connection for a seizure disorder, a VA examination or medical opinion is not required under the duty to assist. 

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

New and material evidence having not been received, the appeal to reopen service connection for a seizure disorder is denied. 

Service connection for a skin disorder is denied.

Service connection for a bilateral hip disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


